UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:001-35633 SOUND FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 45-5188530 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington 98121 (Address of principal executive offices) (206) 448-0884 (Registrant’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: As of November 14, 2012, there were 2,587,544 shares of the registrant’s common stock outstanding. SOUND FINANCIAL BANCORP, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Income for the Three and Nine Month Periods Ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Month Periods Ended September 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Month Periods Ended September 30, 2012 and 2011(unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Nine Month Periods Ended September 30, 2012 and 2011 (unaudited) 7 Selected Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3.Quantitative and Qualitative Disclosures About Market Risk 48 Item 4.Controls and Procedures 48 PART IIOTHER INFORMATION Item 1.Legal Proceedings 49 Item 1ARisk Factors 49 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3.Defaults Upon Senior Securities 49 Item 4.Mine Safety Disclosures 49 Item 5.Other Information 49 Item 6.Exhibits 50 SIGNATURES EXHIBITS PART IFINANCIAL INFORMATION Financial Statements SOUND FINANCIAL BANCORP, INC AND SUBSIDIARY Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, (Dollars in thousands) ASSETS Cash and cash equivalents $ $ Available-for-sale securities, at fair value Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Total loans, net Accrued interest receivable Bank-owned life insurance, net Other real estate owned and repossessed assets, net Mortgage servicing rights, at fair value Premises and equipment, net Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing Noninterest-bearing demand Total deposits Borrowings Accrued interest payable 78 84 Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 7) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 40,000,000 shares authorized, 2,587,544 and 2,578,144 issued and outstanding as of September 30, 2012 and December 31, 2011, respectively 26 30 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) INTEREST INCOME Loans, including fees $ Interest and dividends on investments, cash and cash equivalents 57 Total interest income INTEREST EXPENSE Deposits Borrowings 56 55 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 60 61 Mortgage servicing income Fair value adjustment on mortgage servicing rights ) ) 97 ) Loss on sale of securities - - - ) Other-than-temporary impairment losses on securities ) Loss on sale of assets - - - ) Gain on sale of loans Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments Occupancy Data processing Losses and expenses on other real estate owned and repossessed assets Total noninterest expense INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES 43 NET INCOME $ Net income per share (see Note 9): Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net income $ Other comprehensive income, net of tax Unrealized holding gain (loss) on available for sale securities, net of taxes (benefit) of $22, $(7), $43 and $37 respectively 42 ) 83 71 Reclassification adjustments for realized losses on sales of securities, net of taxes of $0, $0, $0 and $11, respectively - - - 22 Reclassification adjustments for other-than-temporary impairment on securities, net of taxes of $11, $19, $53 and $32, respectively 21 37 63 Other comprehensive income $
